       Case 2:19-cv-01796-TLN-DB Document 8 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    VLADISLAV VYACHESLAVOVICH                        No. 2:19-cv-01796-TLN-DB
      STARCHYK,
12

13                       Plaintiff,                    ORDER
14           v.
15    U.S. DEPARTMENT OF HOMELAND
      SECURITY, U.S. CITIZENSHIP AND
16    IMMIGRATION SERVICES,
17                       Defendants.
18

19          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

20   Magistrate Judge pursuant to Local Rule 302(c)(21).

21          On December 2, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within thirty days after service of the findings and

24   recommendations. The thirty-day period has expired, and Plaintiff has not filed any objections to

25   the findings and recommendations.

26          The Court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis.

28   ///
                                                       1
      Case 2:19-cv-01796-TLN-DB Document 8 Filed 03/05/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed December 2, 2020 (ECF No. 7) are

 3   ADOPTED IN FULL;

 4           2. Plaintiff’s September 19, 2019 Complaint (ECF No. 1) is DISMISSED without

 5   prejudice; and

 6           3. The Clerk of Court is directed to close the case.

 7   DATED: March 4, 2021

 8

 9

10
                                                       Troy L. Nunley
11                                                     United States District Judge

12

13

14

15

16

17

18

19

20
     /starchyk1796.jo
21

22

23

24

25

26
27

28
                                                        2
